UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1932


MOHAMMAD SWAILEM AWAD,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 20, 2015                 Decided:   April 30, 2015


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


W. Rob Heroy, GOODMAN, CARR PLLC, Charlotte, North Carolina, for
Petitioner. Joyce R. Branda, Acting Assistant Attorney General,
Keith I. McManus, Senior Litigation Counsel, Matt A. Crapo,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mohammad    Swailem       Awad,    a   native      and   citizen      of   Jordan,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reconsider its affirmance

of the Immigration Judge’s decision denying Awad’s application

for adjustment of status as a matter of discretion.                              We have

reviewed the administrative record and Awad’s claim that the

agency    exceeded      its   authority          by   improperly    questioning      him

about his marriage, and find his claim to be without merit. *                         We

accordingly      find    no   abuse     of       discretion    in    the    denial    of

reconsideration, see Narine v. Holder, 559 F.3d 246, 249 (4th

Cir. 2009), and deny the petition for review for the reasons

stated by the Board.            See In re: Awad (B.I.A. Aug. 12, 2014).

We   dispense    with    oral    argument         because    the    facts   and    legal

contentions     are     adequately      presented       in   the    materials     before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




      *
        While we normally lack jurisdiction to review the
discretionary denial of adjustment of status, see 8 U.S.C.
§ 1252(a)(2)(B) (2012), we retain jurisdiction here because Awad
has raised a question of law in his petition for review. See 8
U.S.C. § 1252(a)(2)(D) (2012).



                                             2